COURT OF APPEALS FOR THE
                        FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:    Harry E. Bundy Jr. v. Adesa Houston d/b/a Adesa Inc

Appellate case number: 01-17-00863-CV

Trial court case number:    2016-87130

Trial court:            129th District Court of Harris County

This Court issued its memorandum opinion and judgment in this appeal on November 20,
2018. On January 31, 2019, Appellant filed his first motion for extension of time to file a
motion for rehearing.

Rule of Appellate Procedure 19.1 provides that an appellate court’s plenary power
expires 60 days after the judgment if no timely filed motion to extend time or motion for
rehearing is then pending. TEX. R. APP. P. 19.1. Appellant has not previously filed a
motion for extension of time or other post-judgment motion. Thus, this Court’s plenary
power expired on January 21, 2019, 60 days after it issued its judgment. See id.; Telkamp
v. Stein Mart, Inc., No. 05-05-01408-CV, 2006 WL 2373535, at *2 (App.—Dallas Aug.
17, 2006, pet. denied) (mem. op.) (noting under appellate rule 19.1 an appellate court’s
plenary power over its judgment expires 60 days after the judgment if no timely filed
motion to extend time or motion for rehearing is then pending).

Without plenary power, this Court has no jurisdiction to consider Appellant’s motion for
extension of time. Accordingly, Appellant’s motion for extension of time to file a
rehearing is dismissed for lack of jurisdiction.

       It is so ORDERED.

Judge’s signature:           /s/ Laura Carter Higley
                             Acting individually

Date: __February 7, 2019___